Citation Nr: 1743717	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  13-28 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for bilateral hearing loss since November 18, 2014. 


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and D.B.


ATTORNEY FOR THE BOARD

Natasha N. Pendleton, Associate Counsel

INTRODUCTION

The Veteran has active military service from January 1967 to June 1971, including service in the Republic of Vietnam, and additional periods of active military service from July 1979 to July 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which granted the claim for service connection for bilateral hearing loss and assigned a non-compensable rating. 

The Board previously adjudicated the claim in a June 2015 decision, denying entitlement to a compensable rating for the period of August 18, 2011 to November 17, 2014, and remanding for additional development to evaluate the remainder of the appellate period. The requested development has been completed.  The matter now properly returns to the Board for appellate review.  In addition, the Board remanded the issue concerning entitlement to service connection for a skin disability, to include chloracne.  In a September 2016 decision, the RO granted service connection for tinea pedis and tinea cruris (claimed as skin condition and chloracne).  The Board finds that there is no present case or controversy for the Board to adjudicate with regard to the original claims for service connection for a skin condition and the Board will not address the issue at the present time. Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date); see also 38 C.F.R. § 20.200 (2016).


FINDING OF FACT

Since November 18, 2014, the Veteran had level IV hearing in the right ear and Level VI hearing in the left ear.


CONCLUSION OF LAW

The criteria for a disability rating greater than 20 percent for service-connected bilateral loss since November 18, 2014, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.321(b), 4.1, 4.85, Diagnostic Code 6100, and 4.86 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that the February 2012 disability rating decision is not and adequate reflection of the severity of his current bilateral hearing loss. At the November 2014 Board hearing, he testified that his bilateral hearing loss worsened since the initial February 2012 VA audiometric examination. He indicated that bilateral hearing loss now necessitates lip-reading, that words were no longer discernable, and that he only hears sound.  Additionally, he testified that he is unable to watch television at a normal volume level; only very loud. Finally, he contended the audiometric test environment was inadequate, asserting a soundproof room is unlike everyday conversation.

Generally, disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Ratings Schedule). The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

A hearing impairment is evaluated by mechanical application of the ratings schedule to the numeric designations assigned after audiometric evaluations are rendered. See Lendenmen v. Principi, 3 Vet. App. 345, 349 (1992). The Ratings Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment in each ear. Table VII is then used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in both ears. See 38 C.F.R. § 4.85.

Exceptional patterns of hearing impairment are governed by the provisions set forth in 38 C.F.R. § 4.86. Regulation defines exceptional patterns of hearing loss as to include pure tone thresholds 55 dB or above for all four of the specified frequencies, or where the threshold was 30 dB or less at 1000 Hz and 70 dB or more at 2000 Hz. If such exceptional patterns are shown, then hearing loss is evaluated under either Table VI or Table VIA, whichever results in a higher Roman numeral. Table VIA is based solely on pure tone threshold average. In cases where the threshold was 30 dB or less at 1000 Hz and 70 dB or more at 2000 Hz, the Roman numeral generated from Table VI or VIA will then be elevated to the next higher Roman numeral.

In March 2016, the Veteran underwent a second VA audiometric examination. The examiner diagnosed the Veteran with sensorineural hearing loss and affirmed the test results were valid for rating purposes. (38 C.F.R. §3.385; see also March 2016 VA examination p. 3-4). Pure tone thresholds in decibel were recorded as follows:


HERTZ

1000
2000
3000
4000
RIGHT
35
65
70
70
LEFT
30
70
85
90

The average puretone threshold loss in the right ear was 60 decibels, and the average puretone threshold loss in the left ear was 69 decibels.  Speech audiometry revealed speech recognition ability of 80 percent in the right ear and 78 percent in the left ear using the Maryland CNC word list. 

Utilizing 38 C.F.R. 4.85, Table VI, this corresponds to a hearing level of IV in the right ear and a hearing level of IV in the left ear. 

However, there is an exceptional hearing impairment pattern in the left ear. In accordance with 38 C.F.R. 4.86(b), under table VIA, the left ear hearing level is V, which is then elevated to the next higher level to VI. A hearing level of IV in the right ear and VI in the left ear results in a 20 percent disability rating.

There is no other reliable audiometric testing of record since November 18, 2014. 

While the results of the March 2016 audiometric testing affirm that his hearing loss has worsened since February 2012, it is not to a degree that would warrant a higher scheduler rating than 20 percent.

The Board has also considered the Veteran's statements regarding the impact on his bilateral hearing loss. The Veterans main contention is that the VA audiometric examination occurred in a soundproof environment, not reflective of everyday conversation. Specifically, he testified that he has difficulty discerning the words of others. He can still hear a sound, but engages regularly in lip-reading to understand the substance of the statement.  He also turns up the television volume very loud. 

However, the Court has held that the scheduler criteria for hearing loss contemplate the functional effects of difficulty hearing and understanding speech. Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319 
(Vet. App. March 17, 2017). The audiometric testing criteria  was precisely designed to assess the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment as well as exceptional patterns of hearing impairment, both present in the instant case. Id.; see also 64 Fed. Reg. 25, 202 (May 11, 1999). 

Additionally, there is no evidence of a unique or unusual symptomatology regarding the Veteran's service-connected hearing loss that would render the scheduler criteria inadequate. Id.; and 38 C.F.R. 3.321(b)(1).  The Veteran has not alleged nor indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the scheduler rating criteria. Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). 

Based on the totality of the evidence, entitlement to a disability evaluation in excess of 20 percent for bilateral hearing loss is not warranted. Accordingly, the Veteran's bilateral hearing loss does not meet the criteria for a higher scheduler evaluation. The evidence is not in equipoise, evenly balanced, as to allow application of the benefit-of-the-doubt rule. Gilbert v. Derwinski, 1 Vet. App. 49; 38 U.S.C.A. § 5107; and 38 C.F.R. § 3.102 (2016). 

The Duty to Notify and Assist

In adjudicating this claim, the Board finds that neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record. Doucette v. Shulkin, 28 Vet. App. 366 (2017)(confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)
Accordingly, VA's duty to assist with respect to obtaining relevant records and an examination has been met. 38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 


ORDER

Entitlement to a disability rating in excess of 20 percent for bilateral hearing loss since November 18, 2014 is denied. 




____________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


